         Case 3:17-cr-00438-JO        Document 74       Filed 03/11/21    Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION




UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )            No. 3:17-cr-00438-JO
                                              )
              v.                              )
                                              )
RICHARD VERNON CARDOZA,                       )            ORDER
                                              )
                                              )
                      Defendant.              )

_______________________________________

JONES, J.

       Defendant Richard Vernon Cardoza (Cardoza), age 58, moves to reduce his sentence

under 18 U.S.C. § 3582(c)(1)(A)(i), requesting that his sentence be reduced to time served and

that he be released to live at the home of his elderly parents. ECF No. 58. Cardoza has served

less than 25% of his 84-month sentence for distributing child pornography. He asserts that his

age, medical conditions (obesity and asthma), and the conditions at FCI Terminal Island, where

Cardoza is housed, make him particularly vulnerable to the novel coronavirus pandemic. The

government opposes his motion. Based on the following, the Court DENIES the motion.

       A district court generally “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824-25 (2010).

However, Congress has expressly authorized a district court to modify a defendant’s sentence in

three limited circumstances, one of which is when granting a motion for compassionate release


1   Order
         Case 3:17-cr-00438-JO         Document 74       Filed 03/11/21    Page 2 of 3




under 18 U.S.C. § 3582(c)(1)(A). Although the compassionate release statute previously

permitted sentence reductions only upon motion of the Director of the Bureau of Prisons (BOP),

Congress expanded the statute in the First Step Act of 2018. Pub. L. No. 115-391, § 603(b), 132

Stat. 5194, 5239 (Dec. 21, 2018) (FSA). Now, a defendant may bring a motion for

compassionate release and a court may reduce a defendant’s sentence if the defendant shows that

“extraordinary and compelling reasons warrant such a reduction . . . and that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission . . . .” 18

U.S.C. § 3582(c)(1)(A)(i).

       In opposing Cardoza’s motion, the Government documents that Cardoza has received two

doses of the Pfizer-BioNTech COVID-19 vaccine. ECF No. 66-1 at 116-18. According to the

Centers for Disease Control and Prevention (CDC), “the Pfizer-BioNTech vaccine was 95%

effective at preventing laboratory-confirmed COVID-19 illness in people without evidence of

previous infection.” https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-

vaccines/Pfizer-

BioNTech.html#:~:text=Information%20on%20how%20well%20the%20vaccine%20works. In

the early days of the pandemic, FCI Terminal Island had a high rate of infection among the

inmate population. But Cardoza tested negative for COVID-19 six separate times between April

25, 2020 and February 16, 2021. ECF No. 66-1 at 75, 100, 102, 107, 110, 113, and 118. He was

placed in quarantine after being exposed to a COVID-positive inmate. Currently, FCI Terminal

Island reports no active cases of inmates COVID-19 among inmates.

https://www.bop.gov/coronavirus/ (March 8, 2021).

       In August 2019, Cardoza had a BMI of 33.5. ECF 60-2 at 8. A year later, his BMI

measured 30.4, which barely puts him in the obese category. Id. at 4. Again in August 2019,



2   Order
          Case 3:17-cr-00438-JO        Document 74        Filed 03/11/21     Page 3 of 3




Cardoza noted that although he had asthma, he denied wheezing and reported that he “hardly”

used his inhaler. ECF 66-1 at 14. Recently, his asthma appears to have worsened, but he is

receiving attentive medical care from the BOP medical staff. (“He was seen on Friday 2/26/2021

for SOB and treated with albuterol inhaler with good relief.”) ECF 71-2 at 1. Considering

Cardoza’s vaccination and the low rate of infection at FCI Terminal Island, the Court concludes

that Cardoza has not proven “extraordinary and compelling reasons” justifying his release

pursuant to 18 U.S.C. § 3582(c)(1)(A). See, e.g., United States v. Cortez, No. CR-18-00858-01-

PHX-SPL, 2021 WL 689923 *1 (D. Arizona, Feb. 23, 2021) (denying defendant’s motion based

on his vaccination and that “Defendant has not shown a susceptibility to the virus, and . . . seeks

compassionate release based solely on that basis”); United States v. Ballenger, No. CR16-5535

BHS, 2021 WL 308814, at *4 (W.D. Wash. Jan. 29, 2021) (denying compassionate release based

on defendant’s vaccination because “[a]lthough it is currently unknown how long immunity

produced by vaccination lasts, based on evidence from clinic trials, the Pfizer-BioNTECH

vaccine [defendant] received was 95% effective at preventing COVID-19 illness. The defendant

has the burden to establish his entitlement to compassionate release. He has not met that

burden.”).

       Cardoza’s Motion for Reduced Sentence, ECF No. 58, is DENIED.



IT IS SO ORDERED.

Dated the 11th of March, 2021.



                                              /s/ Robert E. Jones___________________
                                              Robert E. Jones
                                              Senior United States District Judge



3   Order
